Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-19-00771-CV

                                   Kent B. HOFFMAN, et al.,
                                           Appellants

                                                 v.

                                 Andrew M. THOMSON, et al.,
                                         Appellees

                From the 343rd Judicial District Court, McMullen County, Texas
               Trial Court No. M-17-0008-CV-C, Consolidated M-17-0034-CV-B
                         Honorable Janna K. Whatley, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the portion of the appeal by appellants
Tianpeng Gu and Xiangrui Kong as Trustees of the Tianpeng Gu and Xiangrui Kong Living Trust,
Tianpeng Gu, Individually, Xiangrui Kong, Individually, Yujie Pan, Dan He as Trustee of the Dan
He Living Trust, LFF Management L.P., Yu Min Chen, Ya Miin Chen, Chi & Xiao Ltd., and J.
Liu Property, LLC (collectively the “Kong Appellants”) is DISMISSED. Costs of the appeal are
taxed against the party who incurred them.

       SIGNED February 26, 2020.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice